                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CLIFTON TERRON LEE,

                    Petitioner,                   Case No. 1:19-cv-749
v.                                                Honorable Paul L. Maloney
JOHN DAVIDS,

                    Respondent.
____________________________/

                                       JUDGMENT

             In accordance with the order entered this day:

             IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE as duplicative.



Dated:   October 22, 2019                         /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
